Exhibit 10.48

The CORPORATEplan for RetirementSM

EXECUTIVE PLAN

BASIC PLAN DOCUMENT

IMPORTANT NOTE

This document has not been approved by the Department of Labor, the Internal
Revenue Service or any other governmental entity. An Adopting Employer must
determine whether the plan is subject to the Federal securities laws and the
securities laws of the various states. An Adopting Employer may not rely on this
document to ensure any particular tax consequences or to ensure that the Plan is
“unfunded and maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees”
under the Employee Retirement Income Security Act with respect to the Employer’s
particular situation. Fidelity Management Trust Company, its affiliates and
employees cannot provide you with legal advice in connection with the execution
of this document. This document should be reviewed by the Employer’s attorney
prior to execution.



--------------------------------------------------------------------------------

CORPORATEplan for EXECUTIVE

BASIC PLAN DOCUMENT

ARTICLE 1

ADOPTION AGREEMENT

ARTICLE 2

DEFINITIONS

2.01 - Definitions

ARTICLE 3

PARTICIPATION

3.01 - Date of Participation

3.02 - Resumption of Participation Following Re employment

3.03 - Cessation or Resumption of Participation Following a Change in Status

ARTICLE 4

CONTRIBUTIONS

4.01 - Deferral Contributions

4.02 - Matching Contributions

4.03 - Employer Contributions

4.04 - Time of Making Contributions

ARTICLE 5

PARTICIPANTS’ ACCOUNTS

5.01 - Individual Accounts

ARTICLE 6

INVESTMENT OF CONTRIBUTIONS

6.01 - Manner of Investment

6.02 - Investment Decisions

ARTICLE 7

RIGHT TO BENEFITS

7.01 - Normal or Early Retirement

7.02 - Death

7.03 - Other Termination of Employment

7.04 - Separate Account

7.05 - Forfeitures

7.06 - Adjustment for Investment Experience

7.07 - Unforeseeable Emergency Withdrawals

7.08 - Change in Control

ARTICLE 8

DISTRIBUTION OF BENEFITS PAYABLE AFTER TERMINATION OF SERVICE

8.01 - Distribution of Benefits to Participants and Beneficiaries

8.02 - Determination of Method of Distribution

8.03 - Notice to Trustee

8.04 - Time of Distribution

 

2



--------------------------------------------------------------------------------

ARTICLE 9

AMENDMENT AND TERMINATION

9.01 - Amendment by Employer

9.02 - Retroactive Amendments

9.03 - Termination

9.04 - Distribution Upon Termination of the Plan

ARTICLE 10

MISCELLANEOUS

10.01 - Communication to Participants

10.02 - Limitation of Rights

10.03 - Nonalienability of Benefits

10.04 - Facility of Payment

10.05 - Information between Employer and Trustee

10.06 - Notices

10.07 - Governing Law

ARTICLE 11

PLAN ADMINISTRATION

11.01 - Powers and responsibilities of the Administrator

11.02 - Nondiscriminatory Exercise of Authority

11.03 - Claims and Review Procedures

 

3



--------------------------------------------------------------------------------

PREAMBLE

It is the intention of the Employer to establish herein an unfunded plan
maintained solely for the purpose of providing deferred compensation for a
select group of management or highly compensated employees as provided in ERISA.

Article 1. Adoption Agreement.

Article 2. Definitions.

2.01. Definitions.

(a) Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

(1) “Account” means an account established on the books of the Employer for the
purpose of recording amounts credited on behalf of a Participant and any income,
expenses, gains or losses included thereon.

(2) “Administrator” means the Employer adopting this Plan, or other person
designated by the Employer in Section 1.01(b).

(3) “Adoption Agreement” means Article 1, under which the Employer establishes
and adopts or amends the Plan and designates the optional provisions selected by
the Employer. The provisions of the Adoption Agreement shall be an integral part
of the Plan.

(4) “Beneficiary” means the person or persons entitled under Section 7.02 to
receive benefits under the Plan upon the death of a Participant.

(5) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(6) “Compensation” means for purposes of Article 4 (Contributions) wages as
defined in Section 3401(a) of the Code and all other payments of compensation to
an employee by the Employer (in the course of the Employer’s trade or business)
for which the Employer is required to furnish the employee a written statement
under Section 604 l(d) and 6051(a)(3) of the Code, excluding any items elected
by the Employer in Section 1.04, reimbursements or other expense allowances,
fringe benefits (cash and non-cash), moving expenses, deferred compensation and
welfare benefits, but including amounts that are not includable in the gross
income of the Participant under a salary reduction agreement by reason of the
application of Sections 125, 132(f)(4), 402(e)(3), 402(h) or 403(b) of the Code.
Compensation shall be determined without regard to any rules under
Section 3401(a) of the Code that limit the remuneration included in wages based
on the nature or location of the employment or the services performed (such as
the exception for agricultural labor in Section 3401(a)(2) of the Code).

Compensation shall also include amounts deferred pursuant to an election under
Section 4.01.

In the case of any Self-Employed Individual or an Owner-Employee, Compensation
means the Self-Employed Individual’s Earned Income.



--------------------------------------------------------------------------------

(7) “Earned Income” means the net earnings of a Self-Employed Individual derived
from the trade or business with respect to which the Plan is established and for
which the personal services of such individual are a material income-providing
factor, excluding any items not included in gross income and the deductions
allocated to such items, except that for taxable years beginning after
December 31, 1989 net earnings shall be determined with regard to the deduction
allowed under Section 164(f) of the Code, to the extent applicable to the
Employer. Net earnings shall be reduced by contributions of the Employer to any
qualified plan, to the extent a deduction is allowed to the Employer for such
contributions under Section 404 of the Code.

(8) “Employee” means any employee of the Employer, Self-Employed Individual or
Owner-Employee.

(9) “Employer” means the employer named in Section 1.02(a) and any Related
Employers designated in Section 1.02(b).

(10) “Employment Commencement Date” means the date on which the Employee first
performs an Hour of Service.

(11) “Entry Date” means the date(s) designated in Section 1.03(b).

(12) “ERISA” means the Employee Retirement Income Security Act of 1974, as from
time to time amended.

(13) “Fund Share” means the share, unit, or other evidence of ownership in a
Permissible Investment.

(14) “Hour of Service” means, with respect to any Employee,

(A) Each hour for which the Employee is directly or indirectly paid, or entitled
to payment, for the performance of duties for the Employer or a Related
Employer, each such hour to be credited to the Employee for the computation
period in which the duties were performed;

(B) Each hour for which the Employee is directly or indirectly paid, or entitled
to payment, by the Employer or Related Employer (including payments made or due
from a trust fund or insurer to which the Employer contributes or pays premiums)
on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity, disability, layoff, jury duty, military
duty, or leave of absence, each such hour to be credited to the Employee for the
Eligibility Computation Period in which such period of time occurs, subject to
the following rules:

(i) No more than 501 Hours of Service shall be credited under this paragraph
(B) on account of any single continuous period during which the Employee
performs no duties;

(ii) Hours of Service shall not be credited under this paragraph (B) for a
payment which solely reimburses the Employee for medically-related expenses, or
which is made or due under a plan maintained solely for the purpose of complying
with applicable workmen’s compensation, unemployment compensation or disability
insurance laws; and

(iii) If the period during which the Employee performs no duties falls within
two or more computation periods and if the payment made on account of such
period is not

 

2



--------------------------------------------------------------------------------

calculated on the basis of units of time, the Hours of Service credited with
respect to such period shall be allocated between not more than the first two
such computation periods on any reasonable basis consistently applied with
respect to similarly situated Employees; and

(C) Each hour not counted under paragraph (A) or (B) for which back pay,
irrespective of mitigation of damages, has been either awarded or agreed to be
paid by the Employer or a Related Employer, each such hour to be credited to the
Employee for the computation period to which the award or agreement pertains
rather than the computation period in which the award agreement or payment is
made.

For purposes of determining Hours of Service, Employees of the Employer and of
all Related Employers will be treated as employed by a single employer. For
purposes of paragraphs (B) and (C) above, Hours of Service will be calculated in
accordance with the provisions of Section 2530.200b-2(b) of the Department of
Labor regulations, which are incorporated herein by reference.

Solely for purposes of determining whether a break in service for participation
purposes has occurred in a computation period, an individual who is absent from
work for maternity or paternity reasons shall receive credit for the hours of
service which would otherwise been credited to such individual but for such
absence, or in any case in which such hours cannot be determined, 8 hours of
service per day of such absence. For purposes of this paragraph, an absence from
work for maternity reasons means an absence (1) by reason of the pregnancy of
the individual, (2) by reason of a birth of a child of the individual, (3) by
reason of the placement of a child with the individual in connection with the
adoption of such child by such individual, or (4) for purposes of caring for
such child for a period beginning immediately following such birth or placement.
The hours of service credited under this paragraph shall be credited (1) in the
computation period in which the absence begins if the crediting is necessary to
prevent a break in service in that period, or (2) in all other cases, in the
following computation period.

(15) “Normal Retirement Age” means the normal retirement age specified in
Section 1.07(f) of the Adoption Agreement.

(16) “Owner-Employee” means, if the Employer is a sole proprietorship, the
individual who is the sole proprietor, or, if the Employer is a partnership, a
partner who owns more than 10 percent of either the capital interest or the
profits interest of the partnership.

(17) “Participant” means any Employee who participates in the Plan in accordance
with Article 3 hereof.

(18) “Permissible Investment” means the investments specified by the Employer as
available for investment of assets of the Trust and agreed to by the Trustee.
The Permissible Investments under the Plan shall be listed in the Service
Agreement.

(19) “Plan” means the plan established by the Employer as set forth herein as a
new plan or as an amendment to an existing plan, by executing the Adoption
Agreement, together with any and all amendments hereto.

(20) “Plan Year” means the 12-consecutive-month period designated by the
Employer in Section 1.01(c).

(21) “Related Employer” means any employer other than the Employer named in
Section 1.02(a), if the Employer and such other employer are members of a
controlled group of corporations (as defined in Section 414(b) of the Code) or
an affiliated service group (as defined in Section 414(m)), or are trades or
businesses (whether or not incorporated) which are under common control (as
defined in Section 414(c)), or such other employer is required to be aggregated
with the Employer pursuant to regulations issued under Section 414(o).

 

3



--------------------------------------------------------------------------------

(22) “Self-Employed Individual” means an individual who has Earned Income for
the taxable year from the Employer or who would have had Earned Income but for
the fact that the trade or business had no net profits for the taxable year.

(23) “Service Agreement” means the agreement between the Employer and Trustee
regarding the arrangement between the parties for recordkeeping services with
respect to the Plan.

(24) “Trust” means the trust created by the Employer.

(25) “Trust Agreement” means the agreement between the Employer and the Trustee,
as set forth in a separate agreement, under which assets are held, administered,
and managed subject to the claims of the Employer’s creditors in the event of
the Employer’s insolvency, until paid to Plan Participants and their
Beneficiaries as specified in the Plan.

(26) “Trust Fund” means the property held in the Trust by the Trustee.

(27) “Trustee” means the corporation or individual(s) appointed by the Employer
to administer the Trust in accordance with the Trust Agreement.

(28) “Years of Service for Vesting” means, with respect to any Employee, the
number of whole years of his periods of service with the Employer or a Related
Employer (the elapsed time method to compute vesting service), subject to any
exclusions elected by the Employer in Section 1.07(c). An Employee will receive
credit for the aggregate of all time period(s) commencing with the Employee’s
Employment Commencement Date and ending on the date a break in service begins,
unless any such years are excluded by Section 1.07(c). An Employee will also
receive credit for any period of severance of less than 12 consecutive months.
Fractional periods of a year will be expressed in terms of days.

In the case of a Participant who has 5 consecutive 1-year breaks in service, all
years of service after such breaks in service will be disregarded for the
purpose of vesting the Employer-derived account balance that accrued before such
breaks, but both pre-break and post-break service will count for the purposes of
vesting the Employer-derived account balance that accrues after such breaks.
Both accounts will share in the earnings and losses of the fund.

In the case of a Participant who does not have 5 consecutive 1-year breaks in
service, both the pre-break and post-break service will count in vesting both
the pre-break and post-break employer-derived account balance.

A break in service is a period of severance of at least 12 consecutive months.
Period of severance is a continuous period of time during which the Employee is
not employed by the Employer. Such period begins on the date the Employee
retires, quits or is discharged, or if earlier, the 12-month anniversary of the
date on which the Employee was otherwise first absent from service.

In the case of an individual who is absent from work for maternity or paternity
reasons, the 12-consecutive month period beginning on the first anniversary of
the first date of such absence shall not constitute a break in service. For
purposes of this paragraph, an absence from work for maternity or paternity
reasons means an absence (1) by reason of the pregnancy of the individual,
(2) by reason of the birth of a child of the individual, (3) by reason of the
placement of a child with the individual in connection with the adoption of such
child by such individual, or (4) for purposes of caring for such child for a
period beginning immediately following such birth or placement.

 

4



--------------------------------------------------------------------------------

If the Plan maintained by the Employer is the plan of a predecessor employer, an
Employee’s Years of Service for Vesting shall include years of service with such
predecessor employer. In any case in which the Plan maintained by the Employer
is not the plan maintained by a predecessor employer, service for such
predecessor shall be treated as service for the Employer to the extent provided
in Section 1.08.

(b) Pronouns used in the Plan are in the masculine gender but include the
feminine gender unless the context clearly indicates otherwise.

Article 3. Participation.

3.01. Date of Participation. An eligible Employee (as set forth in
Section 1.03(a)) who has filed an election pursuant to Section 4.01 will become
a Participant in the Plan on the first Entry Date coincident with or following
the date on which such election would otherwise become effective, as determined
under Section 4.01.

3.02. Resumption of Participation Following Reemployment. If a Participant
ceases to be an Employee and thereafter returns to the employ of the Employer he
will again become a Participant as of an Entry Date following the date on which
he completes an Hour of Service for the Employer following his reemployment, if
he is an eligible Employee as defined in Section 1.03(a), and has filed an
election pursuant to Section 4.01.

3.03. Cessation or Resumption of Participation Following a Change in Status. If
any Participant continues in the employ of the Employer or Related Employer but
ceases to be an eligible Employee as defined in Section 1.03(a), the individual
shall continue to be a Participant until the entire amount of his benefit is
distributed; however, the individual shall not be entitled to make Deferral
Contributions or receive an allocation of Matching contributions during the
period that he is not an eligible Employee. Such Participant shall continue to
receive credit for service completed during the period for purposes of
determining his vested interest in his Accounts. In the event that the
individual subsequently again becomes an eligible Employee, the individual shall
resume full participation in accordance with Section 3.01.

Article 4. Contributions.

4.01. Deferral Contributions. Each Participant may elect to execute a salary
reduction agreement with the Employer to reduce his Compensation by a specified
percentage, not exceeding the percentage set forth in Section 1.05(a) and equal
to a whole number multiple of one (1) percent, per payroll period, subject to
any election regarding bonuses, as set out in Subsection 1.05(a)(2). Such
agreement shall become effective on the first day of the period as set forth in
the Participant’s election. The election will be effective to defer Compensation
relating to all services performed in a calendar year subsequent to the filing
of such an election, subject to any election regarding bonuses, as set out in
Subsection 1.05(a)(2). An election once made will remain in effect until a new
election is made, provided, however that such an election choosing a
distribution date pursuant to 1.06(b)(l)(B) will become ineffective the first
day of the calendar year preceding the calendar year in which the election
requires the distribution to be made. A new election will be effective as of the
first day of the following calendar year and will apply only to Compensation
payable with respect to services rendered after such date. Amounts credited to a
Participant’s account prior to the effective date of any new election will not
be affected and will be paid in accordance with that prior election. The
Employer shall credit an amount to the account maintained on behalf of the
Participant corresponding to the amount of said reduction. Under no
circumstances may a salary reduction agreement be adopted retroactively. A
Participant may revoke a salary reduction agreement for a calendar year during
that year, provided, however, that such revocation shall apply only to
Compensation not yet earned. In that event, the Participant shall be precluded
from electing to defer future Compensation hereunder during the calendar year to
which the revocation applies. Notwithstanding the above,

 

5



--------------------------------------------------------------------------------

(a) in the calendar year in which the Plan first becomes effective or in the
year in which the Participant first becomes eligible to participate, an election
to defer compensation may be made within 30 days after the Participant is first
eligible or the Plan is first effective, which election shall be effective with
respect to Compensation payable with respect to services rendered after the date
of the election; and

(b) in the event the Employer has elected to permit the deferral of bonus
payments hereunder, a salary reduction agreement applicable to such bonus
deferral must be made in the calendar year immediately preceding the calendar
year to which the bonus relates.

4.02. Matching Contributions. If so provided by the Employer in Section 1.05(b),
the Employer shall make a “Matching Contribution” to be credited to the account
maintained on behalf of each Participant who had “Deferral Contributions”
pursuant to Section 4.01 made on his behalf during the year and who meets the
requirement, if any, of Section 1.05(b)(3). The amount of the “Matching
Contribution” shall be determined in accordance with Section 1.05(b).

4.03. Employer Contributions. If so provided by the Employer in
Section 1.05(c)(l), the Employer shall make an “Employer Contribution” to be
credited to the account maintained on behalf of each Participant who meets the
requirement, if any, of Section 1.05(c)(3) in the amount required by
Section 1.05(c)(l). If so provided by the Employer in Section 1.05(c)(2), the
Employer may make an “Employer Contribution” to be credited to the account
maintained on behalf of any Participant in such an amount as the Employer, in
its sole discretion, shall determine. In making “Employer Contributions”
pursuant to Section 1.05(c)(2), the Employer shall not be required to treat all
Participants in the same manner in determining such contributions and may
determine the “Employer Contribution” of any Participant to be zero.

4.04. Time of Making Contributions. The Employer shall remit contributions
deemed made hereunder to the Trust as soon as practicable after such
contributions are deemed made under the terms of the Plan.

Article 5. Participants’ Accounts.

5.01. Individual Accounts. The Administrator will establish and maintain an
Account for each Participant, which will reflect Matching and Deferral
Contributions credited to the Account on behalf of the Participant and earnings,
expenses, gains and losses credited thereto, and deemed investments made with
amounts in the Participant’s Account. The Administrator will establish and
maintain such other accounts and records as it decides in its discretion to be
reasonably required or appropriate in order to discharge its duties under the
Plan. Participants will be furnished statements of their Account values at least
once each Plan Year. The Administrator shall provide the Trustee with
information on the amount credited to the separate account of each Participant
maintained by the Administrator in its records.

Article 6. Investment of Contributions.

6.01. Manner of Investment. All amounts credited to the Accounts of Participants
shall be treated as though invested and reinvested only in eligible investments
selected by the Employer in the Service Agreement.

6.02. Investment Decisions. Investments in which the Accounts of Participants
shall be treated as invested and reinvested shall be directed by the Employer or
by each Participant, or both, in accordance with the Employer’s election in
Section 1.11(a).

(a) All dividends, interest, gains and distributions of any nature that would be
earned in respect of Fund Shares in which the Account is treated as investing
shall be credited to the Account as though reinvested in additional shares of
that Permissible Investment.

 

6



--------------------------------------------------------------------------------

(b) Expenses that would be attributable to the acquisition of investments shall
be charged to the Account of the Participant for which such investment is
treated as having been made.

Article 7. Right to Benefits.

7.01. Normal or Early Retirement. If provided by the Employer in
Section 1.07(e), each Participant who attains his Normal Retirement Age or Early
Retirement Age will have a nonforfeitable interest in his Account in accordance
with the vesting schedule(s) elected in Section 1.07. If a Participant retires
on or after attainment of Normal or Early Retirement Age, such retirement is
referred to as a normal retirement. On or after his normal retirement, the
balance of the Participant’s Account, plus any amounts thereafter credited to
his Account, subject to the provisions of Section 7.06, will be distributed to
him in accordance with Article 8.

If provided by the Employer in Section 1.07, a Participant who separates from
service before satisfying the age requirements for early retirement, but has
satisfied the service requirement will be entitled to the distribution of his
Account, subject to the provisions of Section 7.06, in accordance with Article
8, upon satisfaction of such age requirement.

7.02. Death. If a Participant dies before the distribution of his Account has
commenced, or before such distribution has been completed, his Account shall
become vested in accordance with the vesting schedule(s) elected in Section 1.07
and his designated Beneficiary or Beneficiaries will be entitled to receive the
balance or remaining balance of his Account, plus any amounts thereafter
credited to his Account, subject to the provisions of Section 7.06. Distribution
to the Beneficiary or Beneficiaries will be made in accordance with Article 8.

A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries, by giving notice to the
Administrator on a form designated by the Administrator. If more than one person
is designated as the Beneficiary, their respective interests shall be as
indicated on the designation form.

A copy of the death certificate or other sufficient documentation must be filed
with and approved by the Administrator. If upon the death of the Participant
there is, in the opinion of the Administrator, no designated Beneficiary for
part or all of the Participant’s Account, such amount will be paid to his
surviving spouse or, if none, to his estate (such spouse or estate shall be
deemed to be the Beneficiary for purposes of the Plan). If a Beneficiary dies
after benefits to such Beneficiary have commenced, but before they have been
completed, and, in the opinion of the Administrator, no person has been
designated to receive such remaining benefits, then such benefits shall be paid
to the deceased Beneficiary’s estate.

7.03. Other Termination of Employment. If provided by the Employer in
Section 1.07, if a Participant terminates his employment for any reason other
than death or normal retirement, he will be entitled to a termination benefit
equal to (i) the vested percentage(s) of the value of the Matching Contributions
to his Account, as adjusted for income, expense, gain, or loss, such
percentage(s) determined in accordance with the vesting schedule(s) selected by
the Employer in Section 1.07, and (ii) the value of the Deferral Contributions
to his Account as adjusted for income, expense, gain or loss. The amount payable
under this Section 7.03 will be subject to the provisions of Section 7.06 and
will be distributed in accordance with Article 8.

7.04. Separate Account. If a distribution from a Participant’s Account has been
made to him at a time when he has a nonforfeitable right to less than 100
percent of his Account, the vesting schedule in Section 1.07 will thereafter
apply only to amounts in his Account attributable to Matching Contributions
allocated after such distribution. The balance of his Account immediately after
such distribution will be transferred to a separate account that will be
maintained for the purpose of determining his interest therein according to the
following provisions.

 

7



--------------------------------------------------------------------------------

At any relevant time prior to a forfeiture of any portion thereof under
Section 7.05, a Participant’s nonforfeitable interest in his Account held in a
separate account described in the preceding paragraph will be equal to P(AB +
(RxD))-(RxD), where P is the nonforfeitable percentage at the relevant time
determined under Section 7.05; AB is the account balance of the separate account
at the relevant time; D is the amount of the distribution; and R is the ratio of
the account balance at the relevant time to the account balance after
distribution. Following a forfeiture of any portion of such separate account
under Section 7.05 below, any balance in the Participant’s separate account will
remain fully vested and nonforfeitable.

7.05. Forfeitures. If a Participant terminates his employment, any portion of
his Account (including any amounts credited after his termination of employment)
not payable to him under Section 7.03 will be forfeited by him.

7.06. Adjustment for Investment Experience. If any distribution under this
Article 7 is not made in a single payment, the amount remaining in the Account
after the distribution will be subject to adjustment until distributed to
reflect the income and gain or loss on the investments in which such amount is
treated as invested and any expenses properly charged under the Plan to such
amounts.

7.07. Unforeseeable Emergency Withdrawals. Subject to the provisions of Article
8, a Participant shall not be permitted to withdraw his Account (and earnings
thereon) prior to retirement or termination of employment, except that, to the
extent permitted under Section 1.09, a Participant may apply to the
Administrator to withdraw some or all of his Account if such withdrawal is made
on account of a unforeseeable emergency as determined by the Administrator.

7.08. Change in Control. If the Employer has elected to apply Section 1.06(c),
then, upon a Change in Control, as defined in Section 1.12, notwithstanding any
other provision of the Plan to the contrary, all Participants shall have a
nonforfeitable right to receive the entire amount of their account balances
under the Plan and all such amounts shall be paid out to Participants as soon as
administratively practicable.

Article 8. Distribution of Benefits.

8.01. Form of Distribution of Benefits to Participants and Beneficiaries. The
Plan provides for distribution as a lump sum to be paid in cash on the date
specified by the Employer in Section 1.06 pursuant to the method provided in
Section 8.02. If elected by the Employer in Section 1.10 and specified in the
Participant’s deferral election, the distribution will be paid through a
systematic withdrawal plan (installments) for a time period not exceeding 10
years beginning on the date specified by the Employer in Section 1.06.

 

8.02. Events Requiring Distribution of Benefits to Participants and
Beneficiaries.

(a) If elected by the Employer in Section 1.06(a), the Participant will receive
a distribution upon the earliest of the events specified by the Employer in
Section 1.06(a), subject to the provisions of Section 7.08, and at the time
indicated in Section 1.06(a)(2). If the Participant dies before any event in
Section 1.06(a) occurs, the Participant shall be considered to have terminated
employment and the Participant’s benefit will be paid to the Participant’s
Beneficiary in the same form and at the same time as it would have been paid to
the Participant pursuant to this Article 8.

(b) If elected by the Employer in Section 1.06(b), the Participant will receive
a distribution of all amounts not deferred pursuant to Section 1.06(b)(l)(B)
(and earnings attributable to those amounts) upon termination of employment. If
elected by the Employer in Section 1.06(b)(l)(B), the Participant shall have the
election to receive distributions of amounts deferred pursuant to Section 4.01
(and earnings attributable to those amounts) after a date specified by the
Participant in his deferral election which is at least 12 months after the first
day of the calendar year in which such amounts would be earned. Amounts
distributed to the Participant pursuant to Section 1.06(b) shall be distributed
at the time indicated in Section 1.06(b)(2). Subject to the provisions of
Section 7.08, the Participant shall receive a distribution in the form provided
in Section 8.01. If the Participant

 

8



--------------------------------------------------------------------------------

dies before any event in Section 1.06(a) occurs, the Participant shall be
considered to have terminated employment and the Participant’s benefit will be
paid to the Participant’s Beneficiary in the same form and at the same time as
it would have been paid to the Participant pursuant to this Article 8. However,
if the Participant dies before the date specified by the Participant in an
election pursuant to Section 1.06(b)(l)(B), then the Participant’s benefit shall
be paid to the Participant’s Beneficiary in the form provided in Section 8.01 as
if the Participant had elected to be paid at termination of employment.

8.03. Determination of Method of Distribution. The Participant will determine
the method of distribution of benefits to himself and his Beneficiary, subject
to the provisions of Section 8.02. Such determination will be made at the time
the Participant makes a deferral election. Unless the Employer has elected
Section 1.06(b) to control distributions, the period certain specified in a
Participant’s first deferral election specifying distribution under a systematic
withdrawal plan shall apply to all subsequent elections of distributions under a
systematic withdrawal plan made by the Participant. Once a Participant has made
an election for the method of distribution, that election shall be effective for
all contributions made on behalf of the Participant attributable to any Plan
Year after that election was made and before the Plan Year in which that
election was altered in the manner prescribed by the Administrator. If the
Participant does not designate in the manner prescribed by the Administrator the
method of distribution to him and his Beneficiary, the method of distribution
shall be a lump sum at termination of employment.

8.04. Notice to Trustee. The Administrator will notify the Trustee, pursuant to
the method stated in the Trust Agreement for providing direction, whenever any
Participant or Beneficiary is entitled to receive benefits under the Plan. The
Administrator’s notice shall indicate the form, amount and frequency of benefits
that such Participant or Beneficiary shall receive.

8.05. Time of Distribution. In no event will distribution to a Participant be
made later than the date specified by the Participant in his salary reduction
agreement. All distributions will be made as soon as administratively feasible
following the distribution date specified in Section 1.06 or Section 7.08, if
applicable.

Article 9. Amendment and Termination.

9.01 Amendment by Employer. The Employer reserves the authority to amend the
Plan by filing with the Trustee an amended Adoption Agreement, executed by the
Employer only, on which said Employer has indicated a change or changes in
provisions previously elected by it. Such changes are to be effective on the
effective date of such amended Adoption Agreement. Any such change
notwithstanding, no Participant’s Account shall be reduced by such change below
the amount to which the Participant would have been entitled if he had
voluntarily left the employ of the Employer immediately prior to the date of the
change. The Employer may from time to time make any amendment to the Plan that
may be necessary to satisfy the Code or ERISA. The Employer’s board of directors
or other individual specified in the resolution adopting this Plan shall act on
behalf of the Employer for purposes of this Section 9.01.

9.02 Retroactive Amendments. An amendment made by the Employer in accordance
with Section 9.01 may be made effective on a date prior to the first day of the
Plan Year in which it is adopted if such amendment is necessary or appropriate
to enable the Plan and Trust to satisfy the applicable requirements of the Code
or ERISA or to conform the Plan to any change in federal law or to any
regulations or ruling thereunder. Any retroactive amendment by the Employer
shall be subject to the provisions of Section 9.01.

9.03. Termination. The Employer has adopted the Plan with the intention and
expectation that contributions will be continued indefinitely. However, said
Employer has no obligation or liability whatsoever to maintain the Plan for any
length of time and may discontinue contributions under the Plan or terminate the
Plan at any time by written notice delivered to the Trustee without any
liability hereunder for any such discontinuance or termination.

 

9



--------------------------------------------------------------------------------

9.04. Distribution upon Termination of the Plan. Upon termination of the Plan,
no further Deferral Contributions or Matching Contributions shall be made under
the Plan, but Accounts of Participants maintained under the Plan at the time of
termination shall continue to be governed by the terms of the Plan until paid
out in accordance with the terms of the Plan.

Article 10. Miscellaneous.

10.01. Communication to Participants. The Plan will be communicated to all
Participants by the Employer promptly after the Plan is adopted.

10.02. Limitation of Rights. Neither the establishment of the Plan and the
Trust, nor any amendment thereof, nor the creation of any fund or account, nor
the payment of any benefits, will be construed as giving to any Participant or
other person any legal or equitable right against the Employer, Administrator or
Trustee, except as provided herein; and in no event will the terms of employment
or service of any Participant be modified or in any way affected hereby.

10.03. Nonalienabilitv of Benefits. The benefits provided hereunder will not be
subject to alienation, assignment, garnishment, attachment, execution or levy of
any kind, either voluntarily or involuntarily, and any attempt to cause such
benefits to be so subjected will not be recognized, except to such extent as may
be required by law.

10.04. Facility of Payment. In the event the Administrator determines, on the
basis of medical reports or other evidence satisfactory to the Administrator,
that the recipient of any benefit payments under the Plan is incapable of
handling his affairs by reason of minority, illness, infirmity or other
incapacity, the Administrator may disburse such payments, or direct the Trustee
to disburse such payments, as applicable, to a person or institution designated
by a court which has jurisdiction over such recipient or a person or institution
otherwise having the legal authority under State law for the care and control of
such recipient. The receipt by such person or institution of any such payments
shall be complete acquittance therefore, and any such payment to the extent
thereof, shall discharge the liability of the Trust for the payment of benefits
hereunder to such recipient.

10.05. Information between Employer and Trustee. The Employer agrees to furnish
the Trustee, and the Trustee agrees to furnish the Employer with such
information relating to the Plan and Trust as may be required by the other in
order to carry out their respective duties hereunder, including without
limitation information required under the Code or ERISA and any regulations
issued or forms adopted thereunder.

10.06. Notices. Any notice or other communication in connection with this Plan
shall be deemed delivered in writing if addressed as provided below and if
either actually delivered at said address or, in the case of a letter, three
business days shall have elapsed after the same shall have been deposited in the
United States mails, first-class postage prepaid and registered or certified:

(a) If to the Employer or Administrator, to it at the address set forth in the
Adoption Agreement, to the attention of the person specified to receive notice
in the Adoption Agreement;

(b) If to the Trustee, to it at the address set forth in the Trust Agreement;

or, in each case at such other address as the addressee shall have specified by
written notice delivered in accordance with the foregoing to the addressor’s
then effective notice address.

10.07. Governing Law. The Plan and the accompanying Adoption Agreement will be
construed, administered and enforced according to ERISA, and to the extent not
preempted thereby, the laws of the Commonwealth of Massachusetts, without regard
to its conflicts of law principles.

 

10



--------------------------------------------------------------------------------

Article 11. Plan Administration.

11.01. Powers and responsibilities of the Administrator. The Administrator has
the full power and the full responsibility to administer the Plan in all of its
details, subject, however, to the applicable requirements of ERISA. The
Administrator’s powers and responsibilities include, but are not limited to, the
following:

(a) To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;

(b) To interpret the Plan, its interpretation thereof in good faith to be final
and conclusive on all persons claiming benefits under the Plan;

(c) To decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;

(d) To administer the claims and review procedures specified in Section 11.03;

(e) To compute the amount of benefits which will be payable to any Participant,
former Participant or Beneficiary in accordance with the provisions of the Plan;

(f) To determine the person or persons to whom such benefits will be paid;

(g) To authorize the payment of benefits;

(h) To comply with any applicable reporting and disclosure requirements of Part
1 of Subtitle B of Title I of ERISA;

(i) To appoint such agents, counsel, accountants, and consultants as may be
required to assist in administering the Plan;

(j) By written instrument, to allocate and delegate its responsibilities,
including the formation of an Administrative Committee to administer the Plan;

11.02. Nondiscriminatory Exercise of Authority. Whenever, in the administration
of the Plan, any discretionary action by the Administrator is required, the
Administrator shall exercise its authority in a nondiscriminatory manner so that
all persons similarly situated will receive substantially the same treatment.

11.03. Claims and Review Procedures.

(a) Claims Procedure. If any person believes he is being denied any rights or
benefits under the Plan, such person may file a claim in writing with the
Administrator. If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing. Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the person wishes to submit a
request for review, including a statement of the such person’s right to bring a
civil action under Section 502(a) of ERISA following as adverse determination
upon review. Such notification will be given within 90 days after the claim is
received by the Administrator (or within 180 days, if special circumstances
require an extension of time for processing the claim, and if written notice of
such extension and circumstances is given to such person within the initial
90-day period).

If the claim concerns disability benefits under the Plan, the Plan Administrator
must notify the claimant in writing within 45 days after the claim has been
filed in order to deny it. If special circumstances require an extension of time
to process the claim, the Plan Administrator must notify

 

11



--------------------------------------------------------------------------------

the claimant before the end of the 45-day period that the claim may take up to
30 days longer to process. If special circumstances still prevent the resolution
of the claim, the Plan Administrator may then only take up to another 30 days
after giving the claimant notice before the end of the original 30-day
extension. If the Plan Administrator gives the claimant notice that the claimant
needs to provide additional information regarding the claim, the claimant must
do so within 45 days of that notice.

(b) Review Procedure. Within 60 days after the date on which a person receives a
written notice of a denied claim (or, if applicable, within 60 days after the
date on which such denial is considered to have occurred), such person (or his
duly authorized representative) may (i) file a written request with the
Administrator for a review of his denied claim and of pertinent documents and
(ii) submit written issues and comments to the Administrator. This written
request may include comments, documents, records, and other information relating
to the claim for benefits. The claimant shall be provided, upon the claimant’s
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claim for benefits. The review
will take into account all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
The Administrator will notify such person of its decision in writing. Such
notification will be written in a manner calculated to be understood by such
person and will contain specific reasons for the decision as well as specific
references to pertinent Plan provisions. The decision on review will be made
within 60 days after the request for review is received by the Administrator (or
within 120 days, if special circumstances require an extension of time for
processing the request, such as an election by the Administrator to hold a
hearing, and if written notice of such extension and circumstances is given to
such person within the initial 60-day period). The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Plan expects to render the determination on review.

If the initial claim was for disability benefits under the Plan and has been
denied by the Plan Administrator, the claimant will have 180 days from the date
the claimant received notice of the claim’s denial in which to appeal that
decision. The review will be handled completely independently of the findings
and decision made regarding the initial claim and will be processed by an
individual who is not a subordinate of the individual who denied the initial
claim. If the claim requires medical judgment, the individual handling the
appeal will consult with a medical professional whom was not consulted regarding
the initial claim and who is not a subordinate of anyone consulted regarding the
initial claim and identify that medical professional to the claimant.

The Plan Administrator shall provide the claimant with written notification of a
plan’s benefit determination on review. In the case of an adverse benefit
determination, the notification shall set forth, in a manner calculated to be
understood by the claimant – the specific reason or reasons for the adverse
determinations, reference to the specific plan provisions on which the benefit
determination is based, a statement that the claimant is entitled to receive,
upon the claimant’s request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claim for
benefits.

 

12



--------------------------------------------------------------------------------

The CORPORATEplan for RetirementSM

EXECUTIVE PLAN

Adoption Agreement

IMPORTANT NOTE

This document has not been approved by the Department of Labor, the Internal
Revenue Service or any other governmental entity. An Adopting Employer must
determine whether the plan is subject to the Federal securities laws and the
securities laws of the various states. An Adopting Employer may not rely on this
document to ensure any particular tax consequences or to ensure that the Plan is
“unfunded and maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees”
under the Employee Retirement Income Security Act with respect to the Employer’s
particular situation. Fidelity Management Trust Company, its affiliates and
employees cannot provide you with legal advice in connection with the execution
of this document. This document should be reviewed by the Employer’s attorney
prior to execution.



--------------------------------------------------------------------------------

ADOPTION AGREEMENT

ARTICLE 1

 

1.01    PLAN INFORMATION   

(a)

  

Name of Plan:

     

This is the ICT Group Non-Qualified Retirement Plan (the “Plan”).

  

(b)

  

Name of Plan Administrator, if not the Employer:

       

______________________________________________

     

Address:

 

______________________________________________

       

______________________________________________

     

Phone Number:

 

______________________________________________

     

The Plan Administrator is the agent for service of legal process for the Plan.

  

(c)

  

Plan Year End is December 31.

  

(d)

  

Plan Status (check one):

     

(1)    þ    Effective Date of new Plan: 5/1/2005

     

(2)    ¨    Amendment Effective Date: _______________

     

                The original effective date of the Plan: _______________

1.02

  

EMPLOYER

  

(a)

  

The Employer is:

 

ICT Group, Inc.

     

Address:

 

100 Brandywine Blvd.

       

Newtown, PA 18940

     

Contact’s Name:

 

________________________________

     

Telephone Number:

 

________________________________

     

(1) Employer’s Tax Identification Number:    23-2458937

     

(2) Business form of Employer (check one):

`

       

(A)

 

þ

  

Corporation (Other than a Subchapter S corporation)

       

(B)

 

¨

  

Other (e.g., Subchapter S corporation, partnership, sole proprietor)

     

(3) Employer’s fiscal year end: 12/31

 

1



--------------------------------------------------------------------------------

   (b)    The term “Employer” includes the following Related Employer(s)
(as defined in Section 2.01(a)(24)): 1.03    COVERAGE    (a)    The following
Employees are eligible to participate in the Plan:       (1)   ¨    Only those
Employees listed in Attachment A will be eligible to participate in the Plan.   
   (2)   þ    Only those Employees in the eligible class described below will be
eligible to participate in the Plan:            Employees meeting the IRS
definition of highly compensated and having met the eligibility requirement of
sixty (60) days of active service.

 

      (3)   ¨    Only those Employees described in the Board of Directors
Resolutions attached hereto and hereby made a part
hereof will be eligible to participate in the Plan.    (b)    The Entry Date(s)
shall be (check one):       (1)   ¨    each January 1.       (2)   ¨    each
January 1 and each July 1.       (3)   ¨    each January 1 and each April 1,
July 1 and October 1.       (4)   ¨    the first day of each month.       (5)  
þ    immediate upon meeting the eligibility requirements specified in Subsection
1.03(a). 1.04    COMPENSATION    For purposes of determining Contributions under
the Plan, Compensation shall be as defined (check (a) or (b) below, as
appropriate):    (a)  þ    in Section 2.01(a)(8), (check (1) or (2) below, if
and as appropriate)):       (1)   þ   but excluding (check the appropriate
box(es)):            (A)   ¨       Overtime Pay.            (B)   ¨      
Bonuses.            (C)   ¨       Commissions.            (D)   þ       The
value of a qualified or a non-qualified stock option granted to an Employee by
the Employer to the extent such value is includable in the Employee’s taxable
income.            (E)   þ       The following:                    Severence
Payments       (2)      ¨       except as otherwise provided below:           
      _________________________________________    (b)  ¨    in the
                     Plan maintained by the Employer to the extent it is in
excess of the limit imposed under Code
Section 401(a)(17).

 

2



--------------------------------------------------------------------------------

1.05    CONTRIBUTIONS    (a)    Employee contributions (Complete all that apply)
      (1)    þ    Deferral Contributions. The Employer shall make a Deferral
Contribution in accordance with, and subject to, Section 4.01 on behalf of each
Participant who has an executed salary reduction agreement in effect with the
Employer for the calendar year (or portion of the calendar year) in question,
not to exceed 0.01 % of Compensation, exclusive of any Bonus.       (2)   
¨    Bonus Contributions. The Employer requires Participants to enter into a
special salary reduction agreement to make Deferral Contributions of any
percentage of Employer paid cash Bonuses, up to 100% of such Bonuses. (The
Compensation definition elected by the Employer in Section 1.04 must include
Bonuses if Bonus contributions are permitted.)    (b)    þ    Matching
Contributions (Choose (1) or (2) below, and (3) below, as applicable.)       (1)
   þ    The Employer shall make a Matching Contribution on behalf of each
Participant in an amount equal to the following percentage of a Participant’s
Deferral Contributions during the Plan Year (check one):                 (A)   
¨    50%                 (B)    ¨    100%                 (C)    þ    10%      
          (D)    ¨    (Tiered Match)              % of the first              %
of the Participant’s Compensation contributed to the Plan.                 (E)
   ¨    The percentage declared for the year, if any, by a Board of Directors’
resolution.                 (F)    ¨    Other:                    (2)   
¨    Matching Contribution Offset. For each Participant who has made 401(k)
Deferrals at least equal to the maximum under Code Section 402(g) or, if less,
the maximum permitted under the Qualified Plan, the Employer shall make a
Matching Contribution for the calendar year equal to (A) minus (B) below:      
          (A)    The 401(m) Match that the Participant would have received under
the Qualified Plan for such calendar year on the sum of the Participant’s
Deferral Contributions and the Participant’s 401(k) Deferrals if no limits
otherwise imposed by tax law applied to 401(m) Match and deeming the
Participant’s Deferral Contributions to be 401(k) Deferrals.                 (B)
   The 401(m) Match actually allocated to such Participant under the Qualified
Plan for the calendar year.          For purposes of this Section 1.05(b):
“Qualified Plan” means the Plan; “401(k) Deferrals” means contributions under
the Qualified Plan’s cash or deferred arrangement as defined in Code Section
401(k); and “401(m) Match” means a matching contribution as defined in Code
Section 401(m).

 

3



--------------------------------------------------------------------------------

      (3)    ¨       Matching Contribution Limits (check the appropriate
box(es)):             (A)    ¨    Deferral Contributions in excess of
             % of the Participant’s Compensation for the period in question
shall not be considered for Matching Contributions.                Note:    If
the Employer elects a percentage limit in (A) above and requests the Trustee to
account separately for matched and unmatched Deferral Contributions, the
Matching Contributions allocated to each Participant must be computed, and the
percentage limit applied, based upon each period.             (B)    ¨   
Matching Contributions for each Participant for each Plan Year shall be limited
to $.                   (4)          Eligibility Requirement(s) for Matching
Contributions. A Participant who makes Deferral Contributions during the Plan
Year under Section 1.05(a) shall be entitled to Matching Contributions for that
Plan Year if the Participant satisfies the following requirement(s) (Check the
appropriate box(es). Options (B) and (C) may not be elected together):         
   (A)    ¨    Is employed by the Employer on the last day of the Plan Year.   
         (B)    ¨    Earns at least 500 Hours of Service during the Plan Year.
            (C)    ¨    Earns at least 1,000 Hours of Service during the Plan
Year.             (D)    ¨    Other:                          (E)    þ    No
requirements.             Note: If option (A), (B) or (C) above is selected,
then Matching Contributions can only be made by the Employer after the Plan Year
ends. Any Matching Contribution made before Plan Year end shall not be subject
to the eligibility requirements of this Section 1.05(b)(3)).    (c)         
Employer Contributions          (1)    ¨       Fixed Employer Contributions. The
Employer shall make an Employer Contribution on behalf of each Participant in an
amount determined as described below (check at least one):             (A)    ¨
   In an amount equal to              % of each Participant’s Compensation each
Plan Year.             (B)    ¨    In an amount determined and allocated as
described below:                                  (C)    ¨    In an amount equal
to (check at least one):

 

4



--------------------------------------------------------------------------------

         (i.)  ¨    Any profit sharing contribution that the Employer would have
made on behalf of the Participant under the following qualified defined
contribution plan but for the limitations imposed by Code Section 401(a)(17):   
        

 

_________________________

         (ii.)  ¨    Any contribution described in Code Section 401(m) that the
Employer would have made on behalf of the Participant under the following
qualified defined contribution plan but for the limitations imposed by Code
Section 401(a)(17):            

 

_________________________

     

(2)

  

¨

   Discretionary Employer Contributions. The Employer may make Employer
Contributions to the accounts of Participants in any amount, as determined by
the Employer in its sole discretion from time to time, which amount may be zero.
     

(3)

      Eligibility Requirement(s) for Employer Contributions. A Participant shall
only be entitled to Employer Contributions under Section 1.05(c)(l) for a Plan
Year if the Participant satisfies the following requirement(s) (Check the
appropriate box(es). Options (B) and (C) may not be elected together):         

(A)  ¨

  

Is employed by the Employer on the last day of the Plan Year.

        

(B)  ¨

  

Earns at least 500 Hours of Service during the Plan Year.

        

(C)  ¨

  

Earns at least 1,000 Hours of Service during the Plan Year.

        

(D)  ¨

  

Other:                         

        

(E)  ¨

  

No requirements.

1.06

  

DISTRIBUTION DATES

   Distribution from a Participant’s Account pursuant to Section 8.02 shall
begin upon the following date(s) (check either (a) or (b); check (c), if
desired):   

(a)  ¨

  

Non-Class Year Accounting (complete (1) and (2)).

     

(1)

   The earliest of termination of employment with the Employer (see Plan Section
7.03) and the following event(s) (check appropriate box(es); if none selected,
all distributions will be upon termination of employment):         

(A)  ¨

   Attainment of Normal Retirement Age (as defined in Section 1.07(f)).         

(B)  ¨

   Attainment of Early Retirement Age (as defined in Section 1.07(g)).         

(C)  ¨

   The date on which the Participant becomes disabled (as defined in Section
1.07(h)).

 

  5  



--------------------------------------------------------------------------------

     (2)    Timing of distribution (check either (A) or (B)).         (A)    ¨
   The distribution of the Participant’s Account will be begin in the month
following the event described in (a)(l) above, however, if the event is
termination of employment, then such distribution will begin as soon as
practicable on or after the 1st day of the seventh calendar month following such
separation if the Participant was a Key Employee.         (B)    ¨    The
distribution of the Participant’s Account will begin as soon as administratively
feasible in the calendar year following distribution event described in (a)(l)
above, provided however, that if the event is termination of employment, in no
event will such distribution begin earlier than the 1st day of the seventh
calendar month following such separation if the Participant was a Key Employee.
  (b)  þ    Class Year Accounting (complete (1) and (2)).      (1)    Upon
(check at least one; (A) must be selected if plan has contributions pursuant to
section 1.05(b) or (c)):         (A)    þ    Termination of employment with the
Employer (see Plan Section 7.03); provided however, that if the event is
termination of employment, in no event will such distribution begin earlier than
the 1st day of the seventh calendar month following such separation if the
Participant was a Key Employee.         (B)    þ    The date elected by the
Participant, pursuant to Plan Section 8.02, and subject to the restrictions
imposed in Plan Section 8.02 with respect to future Deferral Contributions, in
which event such date of distribution must be at least one year after the date
such Deferral Contribution would have been paid to the Participant in cash in
the absence of the election to make the Deferral Contribution.      (2) Timing
of distribution subject to Subsection (b)(l)(A) above (check either (A)or(B)).  
      (A)    þ    The Distribution of the Participant’s Account will begin 05/01
(specify month and day) following the event described in (b)(l) above.        
(B)    ¨    The Distribution of the Participant’s Account will begin
             (specify month and day) of the calendar year following the event
described in (b)(l) above.   (c)  þ    Upon a Change of Control in accordance
with Plan Section 7.08.

 

  6  



--------------------------------------------------------------------------------

Note: Internal Revenue Code Section 280G could impose certain, adverse tax
consequences on both Participants and the Employer as a result of the
application of this Section 1.06(c). The Employer should consult with its
attorney prior to electing to apply Section 1.06(c).

 

1.07 VESTING SCHEDULE

 

  (a) The Participant’s vested percentage in Matching Contributions elected in
Section 1.05(b) shall be based upon the schedule(s) selected below.

(1)  ¨   N/A - No Matching Contributions

(2)  ¨   100% Vesting immediately

(3)  ¨   3 year cliff (see C below)

(4)  ¨   5 year cliff (see D below)

(5)  ¨   6 year graduated (see E below)

(6)  ¨   7 year graduated (see F below)

(7)  þ   G below

(8)  ¨   Other (Attachment “B”)

 

    Vesting Schedule  

Years of

Service for

Vesting

  C     D     E     F     G   0   0 %   0 %   0 %   0 %   0.00                 1
  0 %   0 %   0 %   0 %   33.00                 2   0 %   0 %   20 %   0 %  
66.00                 3   100 %   0 %   40 %   20 %   100.00                 4  
100 %   0 %   60 %   40 %   100.00                 5   100 %   100 %   80 %   60
%   100.00                 6   100 %   100 %   100 %   80 %   100.00            
    7   100 %   100 %   100 %   100 %   100 %

 

  (b) The Participant’s vested percentage in Employer Contributions elected in
Section 1.05(c) shall be based upon the schedule(s) selected below.

(1)  þ   N/A - No Employer Contributions

(2)  ¨   100% Vesting immediately

(3)  ¨   3 year cliff (see C below)

(4)  ¨   5 year cliff (see D below)

(5)  ¨   6 year graduated (see E below)

(6)  ¨   7 year graduated (see F below)

(7)  ¨   G below

(8)  ¨   Other (Attachment “B”)

 

7



--------------------------------------------------------------------------------

    Vesting Schedule  

Years of

Service for

Vesting

  C     D     E     F     G   0   0 %   0 %   0 %   0 %   1   0 %   0 %   0 %  
0 %   2   0 %   0 %   20 %   0 %   3   100 %   0 %   40 %   20 %   4   100 %   0
%   60 %   40 %   5   100 %   100 %   80 %   60 %   6   100 %   100 %   100 %  
80 %   7   100 %   100 %   100 %   100 %   100 %

 

 

(c)  ¨

   Years of Service for Vesting shall exclude (check one):      (1)  ¨    for
new plans, service prior to the Effective Date as defined in Section 1.01(d)(1).
     (2)  ¨    for existing plans converting from another plan document, service
prior to the original Effective Date as defined in Section 1.01(d)(2).  

(d)  ¨

   A Participant will forfeit his Matching Contributions and Employer
Contributions upon the occurrence of the following event (s):
__________________________________  

(e)  

   A Participant will be 100% vested in his Matching Contributions and Employer
Contributions upon (check the appropriate box(es), if any; if 1.06(c) is
selected, Participants will automatically vest upon Change of Control as defined
in Section 1.12):      (1)  ¨    Normal Retirement Age (as defined in Section
1.07(f)).      (2)  ¨    Early Retirement Age (as defined in Section 1.07(g)).  
   (3)  ¨    Death.      (4)  ¨    The date on which the Participant becomes
disabled, as determined under Section 1.07(h)of the Plan.  

(f)

   Normal Retirement Age under the Plan is (check one):      (1)  þ    age 65.  
   (2)  ¨    age      (specify from 55 through 64).      (3)  ¨    the later of
age              (cannot exceed 65) or the fifth anniversary of the
Participant’s Commencement Date.      If no box is checked in this
Section 1.07(f), then Normal Retirement Age is 65.

 

  8      



--------------------------------------------------------------------------------

  (g)  ¨    Early Retirement Age is the first day of the month after the
Participant attains age _ (specify 55 or greater) and completes             
Years of Service for Vesting.   (h)  ¨    A Participant is considered disabled
when that Participant (check one):      (1)  ¨    is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.      (2)  ¨    is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Employer. 1.08   PREDECESSOR EMPLOYER SERVICE   ¨    Service for purposes
of vesting in Section 1.07(a) and (b) shall include service with the following
employer(s): 1.09   UNFORESEEABLE EMERGENCY WITHDRAWALS   Participant
withdrawals for unforeseeable emergency prior to termination of employment
(check one):   (a)  ¨    will be allowed in accordance with Section 7.07,
subject to a $              minimum amount. (Must be at least $1,000)     
(b)  þ    will not be allowed. 1.10   DISTRIBUTIONS      Subject to Articles 7
and 8 distributions under the Plan are always available as a lump sum. Check
below to allow distributions in installment payments:   þ    under a systematic
withdrawal plan (installments) not to exceed 10 years which (check one if box
for this Section is selected):   (a)    ¨    will not be accelerated, regardless
of the Participant’s Account balance.      (b)    ¨    will be accelerated to a
lump sum distribution in accordance with Section 8.03.    1.11   INVESTMENT
DECISIONS   (a)    Investment Directions         Investments in which the
Accounts of Participants shall be treated as invested and reinvested shall be
directed (check one):         (1)  ¨    by the Employer among the options listed
in (b) below.

 

  9      



--------------------------------------------------------------------------------

    (2)  þ   by each Participant among the options listed in (b) below.    
(3)  ¨  

in accordance with investment directions provided by each Participant for all
contribution sources in a Participant’s

Account except the following sources shall be invested as directed by the
Employer (check (A) and/or (B)):

      (A)  ¨   Nonelective Employer Contributions       (B)  ¨   Matching
Employer Contributions      

The Employer must direct the applicable sources among the same investment
options made available for Participant

directed sources listed in the Service Agreement.

  (b)   Plan Investment Options    

Participant Accounts will be treated as invested among the Investment Funds
listed in the Service Agreement from time to

time pursuant to Participant and/or Employer directions, as applicable.

    Note:  

The method and frequency for change of investments will be determined under the
rules applicable to the selected

funds. Information will be provided regarding expenses, if any, for changes in
investment options.

1.12   RELIANCE ON PLAN  

An adopting Employer may not rely solely on this Plan to ensure that the Plan is
“unfunded and maintained primarily for the

purpose of providing deferred compensation for a select group of management or
highly compensated employees” with respect

to the Employer’s particular situation. This Agreement must be reviewed by the
Employer’s attorney before it is executed.

 

This Adoption Agreement may be used only in conjunction with the CORPORATEplan
for Retirement Executive Plan Basic

Plan Document.

 

10



--------------------------------------------------------------------------------

EXECUTION PAGE

(Fidelity’s Copy)

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this            day of            , 20    .

 

Employer  

 

By  

 

Title  

 

Employer  

 

By  

 

Title  

 

 

11



--------------------------------------------------------------------------------

EXECUTION PAGE

(Employer’s Copy)

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this            day of            , 20    .

 

Employer  

 

 

By  

 

Title  

 

Employer  

 

By  

 

Title  

 

 

12



--------------------------------------------------------------------------------

Attachment A

Pursuant to Section 1.03(a), the following are the Employees who are eligible to
participate in the Plan:

 

Employer

 

 

By

 

 

Title

 

 

Date

 

 

 

Note:  The Employer must revise Attachment A to add Employees as they become
eligible or delete Employees who are no longer eligible. Attachment A should be
signed and dated every time a change is made.

 

13



--------------------------------------------------------------------------------

Attachment B

 

(a) ¨ The Participant’s vested percentage in Matching Contributions elected in
Section 1.05(b) shall be based upon the following schedule:

 

 

--------------------------------------------------------------------------------

 

(b) ¨ The Participant’s vested percentage in Employer Contributions elected in
Section 1.05(c) shall be based upon the following schedule:

 

 

--------------------------------------------------------------------------------

 

14



--------------------------------------------------------------------------------

AMENDMENT TO

THE CORPORATE PLAN FOR RETIREMENT

SELECT PLAN

WHEREAS, the ICT Group, Inc. (the “Sponsor”) has established the Corporate Plan
for Retirement Select Plan (the “Plan”) which consists of an Adoption Agreement,
and a Basic Plan Document

WHEREAS, the Sponsor desires to make changes to the Deferral Contributions under
the Plan; and

WHEREAS, Section 9.01 of the Plan authorizes the Sponsor to amend the Plan.

NOW, THEREFORE, the Plan is hereby amended effective as of May 1, 2005:

AMENDMENTS TO THE ADOPTION AGREEMENT

 

  1. Section 1.05(a):

Section 1.05(a) is hereby amended in its entirety effective May 1, 2005 to read
as follows:

 

  “(a) Deferral Contributions. The Employer shall make a Deferral Contribution
in accordance with Section 4.01 on behalf of each Participant who has an
executed salary reduction agreement in effect with the Employer for the Plan
Year (or portion of the Plan Year) in question, not to exceed for a Plan Year
the applicable maximum percentages and Compensation limits set forth below.

 

Participant Category

  

Maximum Percentage and Compensation Limit

Class 1

   50% on the first $1,500,000 of Compensation

Class 2

   35% on the first $600,000 of Compensation

Class 3

   30% on the first $400,000 of Compensation

Class 4

   25% on the first $300,000 of Compensation

Class 5

   15% on the first $200,000 of Compensation

Class 6

   10% on the first $150,000 of Compensation

Employer may withhold the amounts of such tax from the Participant’s
Compensation. With respect to each class, the Sponsor may establish for
subsequent Compensation deferral percentages and limits higher or lower than
those set forth above”



--------------------------------------------------------------------------------

SECOND AMENDMENT TO THE

ICT GROUP, INC. NON-QUALIFIED RETIREMENT PLAN

ADOPTION AGREEMENT

WHEREAS, ICT Group, Inc. (the “Corporation”) has adopted the ICT Group, Inc.
Non-Qualified Retirement Plan (the “Plan”), which has been established by the
adoption of The CORPORATEplan for RetirementSM EXECUTIVE PLAN by executing an
Adoption Agreement on March 8, 2005; and

WHEREAS, Section 9.01 of The CORPORATEplan for RetirementSM EXECUTIVE PLAN
provides for the amendment of the Plan and the Adoption Agreement by the
Employer; and

WHEREAS, the Employer wants to allow for the distribution of Matching
Contributions at the same time as the distribution of Deferral Contributions.

NOW THEREFORE, Section 1.06(b)(1) of the Adoption Agreement is hereby amended in
its entirety and replaced by the following as of May 1, 2005:

“1.06. Distribution Dates.

 

  (b) ¨     Class Year Accounting (complete (1) and (2)).

 

  (1) Upon (check at least one):

 

  (A) ¨ Termination of employment with the Employer (see Plan Section 7.03);
provided, however, that in no event will such distribution begin earlier than
the lst day of the seventh calendar month following such separation if the
Participant was a Key Employee.

 

  (B) x The date elected by the Participant pursuant to Plan Section 8.02(b);
provided, however, that, if applicable, such election shall be subject to
(i) the six month delay on distributions to Key Employees under Code section
409A, and/or (ii) the subsequent election rules under Code section 409A.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Corporation has caused this amendment to be executed this
25th day of April , 2005, by its duly authorized officer.

 

 

ICT GROUP, INC.

By:

 

 

Title:

 

 

 

Attest:

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO THE

ICT GROUP, INC. NON-QUALIFIED RETIREMENT PLAN

WHEREAS, ICT Group, Inc. (the “Corporation”) has adopted ICT Group, Inc.
Non-Qualified Retirement Plan (the “Plan”), which has been established by the
adoption of The CORPORATEplan for RetirementSM EXECUTIVE PLAN by executing an
Adoption Agreement on March 8, 2005; and

WHEREAS, Section 9.01 of The CORPORATEplan for RetirementSM EXECUTIVE PLAN
provides for the amendment of the Plan by the Employer; and

WHEREAS, the Employer wants to allow for the distribution of Matching
Contributions at the same time as the distribution of Deferral Contributions.

NOW THEREFORE, Section 8.02(b) of the Plan is hereby amended in its entirety and
replaced by the following as of May 1, 2005:

“8.02. Events Requiring Distribution of Benefits to Participants and
Beneficiaries.

(b) The Participant shall have right to elect the date on which the Participant
shall receive distribution of amounts deferred pursuant to Sections 4.01 and
4.02 (and earnings attributable to those amounts), provided such date is at
least 12 months after the first day of the calendar year in which such amounts
would be earned. If applicable, such election shall be subject to (i) the six
month delay on distributions to Key Employees under Code section 409A, and/or
(ii) the subsequent election rules under Code section 409A.

IN WITNESS WHEREOF the Corporation has caused this amendment to be executed this
25th day of April , 2005, by its duly authorized officer.

 

 

ICT GROUP, INC.

By:

 

 

Title:

 

 

 

Attest:

 

 